DETAILED ACTION
Claims 1-20 (filed 03/03/2021) have been considered in this action.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends a title that incorporates the inventive concept, such as “SYSTEM AND METHOD FOR ADDITIVE MANUFACTURING PROCESS MONITORING AND PREDICTING ANOMALIES USING A MATERIAL PROPERTY PREDICTION MODEL”


Allowable Subject Matter
Claims 9-12 and 14-15 are allowable over the prior art of record, although claims 9-12 and 14-15 stand rejected under double patenting in view of patent US11,009,863.  Filing of a proper terminal disclaimer can overcome this rejection, this making claims 9-15 allowable.  Claim 13 stands rejected under 35 U.S.C. 112(d), it is recommended claim 13 is canceled or amended to disclose additional limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that is anticipated by the patented claim.  See below for a comparison of instant application claim 1 and patented claim 5.  Patented claim 5 is dependent upon claim 1, and thus inherits all of its limitations which are included in the comparison:
Application 17/190,988
Claim 1
US Patent No. 11,009,863
Claim 5
A computer-implemented method for predicting an anomaly in an Additive Manufacturing (AM) process, the method comprising:
A computer-implemented method for predicting material properties in an Additive Manufacturing (AM) process, the method comprising:
receiving sensor data during the build of a metallic component using the AM process;
receiving sensor data during the build of a metallic component using the AM process;
receiving ICME (Integrated Computational Materials Engineering) model output data for building the component;
receiving ICME (Integrated Computational Materials Engineering) model output data for building the component, the ICME model output data including predicted melt pool dimensions time-series data, predicted melt temperature time-series data, and predicted defects forming as a result of melt pool evolution and movement;
estimating one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a material property prediction model trained using machine learning techniques using sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component to estimate the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component;
and estimating one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a Deep Neural Network (DNN) by applying the received sensor data and the received ICME model output data as inputs to the DNN, wherein the DNN is trained using sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component to estimate the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component
and predicting an anomaly during the AM process based on the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of the at least portion of the metallic component.
The method of claim 1, further comprising predicting an anomaly during the AM build process of the component using the DNN


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that is anticipated by the patented claim.  See below for a comparison of instant application claim 8 and patented claim 8.  Patented claim 8 is dependent upon claim 1, and thus inherits all of its limitations which are included in the comparison:
Application 17/190,988
Claim 8
US Patent No. 11,009,863
Claim 8
A computer-implemented method for predicting an anomaly in an Additive Manufacturing (AM) process, the method comprising:
A computer-implemented method for predicting material properties in an Additive Manufacturing (AM) process, the method comprising:
receiving sensor data during the build of a metallic component using the AM process;
receiving sensor data during the build of a metallic component using the AM process;
receiving ICME (Integrated Computational Materials Engineering) model output data for building the component;
receiving ICME (Integrated Computational Materials Engineering) model output data for building the component, the ICME model output data including predicted melt pool dimensions time-series data, predicted melt temperature time-series data, and predicted defects forming as a result of melt pool evolution and movement;
estimating one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a material property prediction model trained using machine learning techniques using sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component to estimate the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component;
and estimating one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a Deep Neural Network (DNN) by applying the received sensor data and the received ICME model output data as inputs to the DNN, wherein the DNN is trained using sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component to estimate the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component
and predicting an anomaly during the AM process based on the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of the at least portion of the metallic component.
The method of claim 1, further comprising predicting an anomaly during the AM build process of the component using an anomaly detection model that is configured to predict the anomaly based on a departure from nominal of the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, and or strength of at least a portion of the metallic component output from the DNN.
The method of claim 1, wherein predicting the anomaly comprises predicting the anomaly during the AM build process of the component using an anomaly detection model that is configured to predict the anomaly based on a departure from nominal of the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component output from the material property prediction model
The method of claim 1, further comprising predicting an anomaly during the AM build process of the component using an anomaly detection model that is configured to predict the anomaly based on a departure from nominal of the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, and or strength of at least a portion of the metallic component output from the DNN.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that is anticipated by the patented claim.  See below for a comparison of instant application claim 9 and patented claim 13.  Patented claim 13 is dependent upon claim 9, and thus inherits all of its limitations which are included in the comparison:
Application 17/190,988
Claim 9
US Patent No. 11,009,863
Claim 13
A computer-implemented system configured to predict an anomaly in an Additive Manufacturing (AM) process, the system comprising
A computer-implemented system configured to predict an anomaly in an Additive Manufacturing (AM) process, the system comprising:
a photodiode configured to provide time-series temperature data of a surface of a metallic component during the build of the metallic component during the AM process;
a photodiode configured to provide time-series temperature data of a surface of a metallic component during the build of the metallic component during the AM process;
a pyrometer configured to provide time-series temperature data of a surface of the metallic component during the build of the metallic component during the AM process;
a pyrometer configured to provide time-series temperature data of a surface of the metallic component during the build of the metallic component during the AM process;
an ICME (Integrated Computational Materials Engineering) module configured to predict ICME model output data for building the component, the ICME model output data including predicted melt pool dimensions time-series data, predicted melt temperature time- series data, or predicted defects forming as a result of melt pool evolution and movement;
an ICME (Integrated Computational Materials Engineering) module configured to predict ICME model output data for building the component, the ICME model output data including predicted melt pool dimensions time-series data, predicted melt temperature time- series data, and predicted defects forming as a result of melt pool evolution and movement;
and a material property prediction model trained to estimate, in real-time, during the build of the metallic component, using the time-series temperature data from the photodiode, the time-series temperature data from the pyrometer, and the ICME model output data, one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component;
and a Deep Neural Network (DNN) trained to estimate, in real-time, during the build of the metallic component, using the time-series temperature data from the photodiode, the time-series temperature data from the pyrometer, and the ICME model output data as inputs to the DNN, one or more of porosity size, porosity distribution, surface roughness, residual stresses, and or strength of at least a portion of the metallic component
wherein the system is configured to predict an anomaly during the AM process based on the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of the at least portion of the metallic component.
The system of claim 9, wherein the DNN is further trained to predict an anomaly during the AM build process of the component


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that is obvious over the patented claim.  See below for a comparison of instant application claim 16 and patented claim 19.  Patented claim 19 is dependent upon claim 17, and thus inherits all of its limitations which are included in the comparison:
Application 17/190,988
Claim 16
US Patent No. 11,009,863
Claim 19
A material property prediction module configured to predict an anomaly in an Additive Manufacturing (AM) process, the material property prediction module comprising one or more processors configured by programming instructions in computer readable media, the material property prediction module configured to:
A material property prediction module configured to predict material properties in an Additive Manufacturing (AM) process, the material property prediction module comprising one or more processors configured by programming instructions in computer readable media, the material property prediction module configured to:
receive sensor data during the build of a metallic component using the AM process;
receive sensor data during the build of a metallic component using the AM process, the sensor data including two or more of time-series temperature data of a surface of the metallic component recorded by a photodiode, time-series temperature data of a surface of the metallic component recorded by a pyrometer, time-series laser power data, time-series build chamber oxygen data, time-series build chamber humidity data, and other time-series build chamber environmental data;
receive ICME (Integrated Computational Materials Engineering) model output data for building the component;
receive ICME (Integrated Computational Materials Engineering) model output data for building the component, the ICME model output data including predicted melt pool dimensions time-series data, predicted melt temperature time-series data, and predicted defects forming as a result of melt pool evolution and movement;
estimate one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a material property prediction model trained using machine learning techniques using sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component to estimate the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component;
and estimate one or more of porosity size, porosity distribution, surface roughness, residual stresses, and or strength of at least a portion of the metallic component using a Deep Neural Network (DNN) by applying the received sensor data and the received ICME model output data as inputs to the DNN.
and predict an anomaly during the AM process based on the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of the at least portion of the metallic component
The material property prediction module of claim 17, wherein the DNN is further trained to predict an anomaly during the AM build process of the component


Claim 16 differs from the scope of patented claim 19 in that patented claim 19 does not explicitly state that the training is based on second component build.  This limitation is obviated by patented claim 22, which explicitly teaches using training data based on second component build.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 2 of instant application is identical to subject matter in claim 2 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 2 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network (model), however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 3 of instant application is identical to subject matter in claim 1 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 1 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network (model), however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 4 of instant application is identical to subject matter in claim 4 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 1 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network (model), however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that is obvious over the patented claim as evidenced by the above comparison.  A deep neural network according to the applicant is a type of trained material property prediction model, and thus the claimed subject matter is corresponding.  Claim 5 of instant application is identical to subject matter in claim 5 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 1 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network (model), however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 6 of instant application is identical to subject matter in claim 6 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 1 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network (model), however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 7 of instant application is identical to subject matter in claim 7 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 1 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network (model), however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 10 of instant application is identical to subject matter in claim 11 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 10 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network (model), however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 11 of instant application is identical to subject matter in claim 11 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 11 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network, however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 12 of instant application is identical to subject matter in claim 12 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process and the use of training data from a second component.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  Likewise the use of training data from a building of another component is well-known in the art.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 13 of instant application is identical to subject matter in claim 13 of U.S. Patent No. 11,009,863, albeit missing the training of the DNN using data from building a second component.  It would have been obvious to train a neural network based on the data from building of a second component because it is common in the art to train neural networks using similar conditions.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 14 of instant application is identical to subject matter in claim 14 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 14 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network, however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 15 of instant application is identical to subject matter in claim 15 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process.  Claim 15 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network, however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 17 of instant application is identical to subject matter in claim 18 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process and the training of the DNN using data from building a second component.  It would have been obvious to train a neural network based on the data from building of a second component because it is common in the art to train neural networks using similar conditions.  Claim 18 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network, however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 18 of instant application is identical to subject matter in claim 17 of U.S. Patent No. 11,009,863, albeit missing the prediction of an anomaly during the AM process and the training of the DNN using data from building a second component.  It would have been obvious to train a neural network based on the data from building of a second component because it is common in the art to train neural networks using similar conditions.  Claim 17 of U.S. Patent No. 11,009,863 provides for estimating a material property using a deep neural network, however is lacking in the determination of an anomaly based on the estimated material property.  It would have been obvious to predict an anomaly based on the predicted material property by a deep neural network because it is common in the art to predict faults/failures/anomalies of a process before that fault/failure/anomaly has occurred for various economic and time benefits.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 19 of instant application is identical to subject matter in claim 19 of U.S. Patent No. 11,009,863, albeit missing the training of the DNN using data from building a second component.  It would have been obvious to train a neural network based on the data from building of a second component because it is common in the art to train neural networks using similar conditions.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,009,863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards subject matter that would have been made obvious by the patented claim.  Claim 20 of instant application is identical to subject matter in claim 20 of U.S. Patent No. 11,009,863, albeit missing the training of the DNN using data from building a second component.  It would have been obvious to train a neural network based on the data from building of a second component because it is common in the art to train neural networks using similar conditions.  This point is further obviated by the fact that the claimed subject matter is claimed in the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails to further limit claim 11 because the fact that the DNN is used to predict the anomaly “during the AM build process of the component” is already incorporated by claim 9, upon which claim 13 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 fails to further limit claim 18 because the fact that the DNN is used to predict the anomaly “during the AM build process of the component” is already incorporated by claim 16, upon which claim 19 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is unclear because the claim contains contradicting limitations.  The claim requires that only one material property is estimated (i.e. porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component), yet requires that a unique/separate deep neural network is utilized for each individual material property.  Because the claim requires only one material property to be estimated, yet seemingly requires that multiple deep neural networks are required are in contradiction.  It is unclear whether all of the deep neural networks are required by the claim or only at least one is required.  For the sake of compact prosecution, the examiner shall consider that only one deep neural network is required for estimating one or more of the material properties.   The examiner recommends clarifying the claim by requiring two or more of the unique deep neural networks.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lappas et al (US 20180095450, hereinafter Lappas).

In regards to Claim 1, Lappas discloses “A computer-implemented method for predicting an anomaly in an Additive Manufacturing (AM) process, the method comprising: receiving sensor data during the build of a metallic component using the AM process” ([0004] 3D printing can generate custom parts. A variety of materials can be used in a 3D printing process including elemental metal, metal alloy, ceramic, elemental carbon, or polymeric material. In some 3D printing processes (e.g., additive manufacturing), a first layer of hardened material is formed (e.g., by welding powder), and thereafter successive layers of hardened material are added one by one, wherein each new layer of hardened material is added on a pre-formed layer of hardened material, until the entire designed three-dimensional structure (3D object) is layer-wise materialized. [0013]In some embodiments, the 3D printer comprises an energy beam (e.g., laser or electron-beam). In some embodiments, the 3D printer comprises a layer dispensing mechanism. In some embodiments, the 3D printer is configured to accommodate a material bed. In some embodiments, the 3D printing comprises a platform that is configured to support the 3D object. In some embodiments, the 3D printer is an additive 3D printer.... In some embodiments, the system further comprises a sensor that senses at least one characteristic of the one or more markers. In some embodiments, the sensor comprises a temperature or metrology (e.g., height) sensor. In some embodiments, the characteristic is a metrological characteristic; [0136] In some embodiments, the 3D object(s) is/are formed using one or more 3D printing processes. In one embodiment, the process of 3D printing comprises additive manufacturing. Three-dimensional printing may comprise depositing a first (e.g., substantially planar (e.g., planar)) layer of pre-transformed material to form a material bed; directing an energy beam towards a first portion of the first layer of pre-transformed material to form a first transformed material according to a first slice in a model (e.g., a computer model (e.g., geometric model)) of a three-dimensional object. In some embodiments, the three-dimensional printing comprises using one or more laser engineered net shaping, direct metal deposition, and laser consolidation techniques) “receiving ICME (Integrated Computational Materials Engineering) model output data for building the component” ([0021] In another aspect (e.g., that can be related to the one above), a method for forming a three-dimensional object comprises: (a) (optionally) forming a test object using a geometric model of the three-dimensional object, and one or more model markers disposed on and/or in the geometric model of the three-dimensional object, the test object having one or more physical markers that correspond to the one or more model markers; and (b) comparing (e.g., locations, dimensions, and/or material properties of) the one or more model markers with (e.g., locations, dimensions, and/or material properties of) the one or more physical markers... In some embodiments, the comparing is of location, shape, volume, fundamental length scale, and/or a material property...In some embodiments, (b) comprises performing a data analysis. In some embodiments, the data analysis comprises at least one of: linear regression, least squares fit, Gaussian process regression, kernel regression, nonparametric multiplicative regression (NPMR), regression trees, local regression, semiparametric regression, isotonic regression, multivariate adaptive regression splines (MARS), logistic regression, robust regression, polynomial regression, stepwise regression, ridge regression, lasso regression, elasticnet regression, principal component analysis (PCA), singular value decomposition, fuzzy measure theory, Borel measure, Han measure, risk-neutral measure, Lebesgue measure, group method of data handling (GMDH), Naive Bayes classifiers, k-nearest neighbors algorithm (k-NN), support vector machines (SVMs), neural networks, support vector machines, classification and regression trees (CART), random forest, gradient boosting, or generalized linear model (GLM) technique; [0259] a geometric model of an object can be (e.g., iteratively) improved by using a combination of empirically collected data (from an empirical process (e.g., FIG. 13)) and calculated data (from a simulated process (e.g., FIG. 14)). FIG. 17 shows flowchart 1700 indicating an example process based on a combination of an empirical process and a simulated process, in accordance with some embodiments. A geometric model of the requested object (e.g., 1702) (e.g., FIG. 33A, 3300, or FIG. 19A, 1900) can be obtained, using methods such as described herein. Data can be collected using an empirical process (e.g., 1704), e.g., as described herein. In some embodiments, the empirical process involves using markers (model markers (e.g., FIG. 19B, 1902) and/or physical markers (e.g., FIG. 33C, 3322, or FIG. 20A, 2002). Data can also be collected using a simulated process (e.g., 1706), e.g., as described herein. In some embodiments, the simulated process involves using a physics model and performing physics based simulation (e.g., thermo-plastic deformation simulation, elastic deformation simulation) “estimating one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a material property prediction model trained using machine learning techniques using sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component to estimate the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component;” ([0022] the method further comprises generating a physics model that employs an estimated change of at least one characteristic of the three-dimensional object resulting from the forming. In some embodiments, the method further comprises forming a simulated object employing the physics model. [0030] the three-dimensional object generation operation comprises additively or substantively generating the three-dimensional object. In some embodiments, one or more of the modes materialize as a result from an elastic response to inelastic forcing during the generating of the three-dimensional object. In some embodiments, the physics model comprises an inelastic strain or elastic strain component. In some embodiments, the physics model comprises an inelastic stress or elastic stress component. In some embodiments, the physics model comprises a nonlinear stress/strain component. In some embodiments, the physics model comprises calculation of a total stress/strain in the three-dimensional object following the generating of the three-dimensional object. In some embodiments, the physics model comprises calculation of an inelastic stress/strain in the three-dimensional object following the generating of the three-dimensional object; [0039] In some embodiments, adjusting the physics model is continuous. In some embodiments, the adjusting in operation (c) is a learning module. In some embodiments, the learning module comprises an inelastic response to generating the three-dimensional object. In some embodiments, the learning module comprises a learning algorithm; [0163] Once an object (e.g., test object) is formed, the object can be analyzed to determine the locations of the physical markers in/on the object. The analytical methods may comprise using any suitable sensing (e.g., imaging) apparatus. The analytical method may monitor the markers statically and/or dynamically (e.g., in real time during forming process (e.g., 3D printing)). At times, the dynamic monitoring can take place when the analytical system and/or apparatus is integrated within the system used to form the object (e.g., 3D printer). Dynamic monitoring may refer to on-line monitoring during the forming process (e.g., 3D printing). In some embodiments, static monitoring refers to inspection of the partial and/or complete marked 3D object subsequent to the forming (e.g., printing) [0169] The learning algorithm may comprise neural networks, or machine learning. The learning algorithm may comprise pattern recognition. The learning algorithm may comprise artificial intelligence, data miming, computational statistics, mathematical optimization, predictive analytics, discrete calculus, or differential geometry. The learning algorithms may comprise supervised learning, reinforcement learning, unsupervised learning, semi-supervised learning. The learning algorithm may comprise bias-variance decomposition. The learning algorithm may comprise decision tree learning, associated rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or genetic algorithms (e.g., evolutional algorithm); [0263] The learning module can optionally be used to adjust the physics model (e.g., and/or the physics simulation, and/or the geometric model) over any suitable time scale. For example, in some embodiments, the learning module is used to adjust the geometric model over a period of forming (e.g., sequentially or in parallel) multiple objects (e.g., test objects or requested objects). The geometric model can be adjusted after forming any suitable number of objects (e.g., 2, 5, 10, 50, 100, 500, 1000, 10,000, 1,000,000, etc.)) “and predicting an anomaly during the AM process based on the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of the at least portion of the metallic component” ([0036] In some embodiments, the learning module comprises a learning algorithm. In some embodiments, the method further comprises operation (d) generating the three-dimensional object using program (e.g., computer) instruction employing the adjusted physics model. In some embodiments, the generated three-dimensional object is a requested three-dimensional object. In some embodiments, the comparison employs comparing at least one predicted deformation of the simulated object with at least one deformation of the test object [0269] One or more prominent modes of the object can be identified (e.g., 2802) considering (e.g., based on) a geometric model of the object. In some embodiments, the one or more prominent modes can be identified (e.g., 2804) during a forming operation (e.g., in real time and/or in situ). The geometric model can be generated using any suitable method (e.g., CAD rendered, imaging of a test object, etc.). The one or more prominent modes can correspond to one or more thermo-mechanical prominent modes...the prominent modes correspond to modes that achieve thermo-mechanical equilibrium within a predetermined threshold. In some embodiments, the prominent modes correspond to modes having an associated energy within a predetermined threshold. In some embodiments, the modes (and prominent modes) correspond to predicted mechanical deformation of the object. In some embodiments, the modes (and prominent modes) correspond to predicted elastic deformation (e.g., nonlinear elastic deformation) of the object. In some embodiments, the modes (and prominent modes) correspond to predicted inelastic deformation (e.g., plastic deformation) of the object. In some embodiments, the one or more prominent modes can constitute a filter bank. The one or more prominent modes can be compared to the object (or geometric model of the object) (e.g., 2804). Comparing can include performing a regression analysis, e.g., as described herein. In some embodiments, comparing the one or more prominent modes with the object (or geometric model of the object) (e.g., 2804) is done during a forming operation (e.g., in real time and/or in situ); [0264] The physical model may be utilized to identify and/or calibrate a faulty forming process, a faulty forming systems, or any combination thereof. [0265] The processes described herein (e.g., the empirical process and/or the simulated process) may be utilized to differentiate between a forming system category, a forming system brand, a forming system manufacturing batch, a forming process, between singular forming systems, or any suitable combination thereof. The modules described herein may be utilized to identify and/or calibrate a faulty forming process, a faulty forming systems, or any suitable combination thereof; wherein a deformation is an anomaly). 

In regards to Claim 2, Lappas discloses “The method of claim 1, wherein the sensor data comprises one or more of time- series temperature data of a surface of the metallic component recorded by a photodiode, time-series temperature data of a surface of the metallic component recorded by a pyrometer, time-series laser power data, time-series build chamber oxygen data, time-series build chamber humidity data, and other time-series build chamber environmental data” ([0013] In some embodiments, the system further comprises a sensor that senses at least one characteristic of the one or more markers. In some embodiments, the sensor comprises a temperature or metrology (e.g., height) sensor. In some embodiments, the characteristic is a metrological characteristic...[0022] The temperature sensor can comprise Bolometer, Bimetallic strip, calorimeter, Exhaust gas temperature gauge, Flame detection, Gardon gauge, Golay cell, Heat flux sensor, Infrared thermometer, Microbolometer, Microwave radiometer, Net radiometer, Quartz thermometer, Resistance temperature detector, Resistance thermometer, Silicon band gap temperature sensor, Special sensor microwave/imager, Temperature gauge, Thermistor, Thermocouple, Thermometer (e.g., resistance thermometer), or Pyrometer. The temperature sensor may comprise an optical sensor. The temperature sensor may comprise image processing. The temperature sensor may comprise a camera (e.g., IR camera, CCD camera); [0066]  In some embodiments, the temperature corresponds to a temperature of a vicinity of the three-dimensional object. In some embodiments, the vicinity is in a material bed that is configured to accommodate the three-dimensional object. In some embodiments, the temperature corresponds to a temperature of an atmosphere surrounding the three-dimensional object. In some embodiments, the at least one detector is configured to detect at least one of cleanliness, pressure, humidity, or oxygen level of an atmosphere surrounding the three-dimensional object during the forming.)

In regards to Claim 3, Lappas discloses “The method of claim 1, wherein the material property prediction model comprises a Deep Neural Network (DNN)” ([0042] In some embodiments, the comparison employs performing at least one of: linear regression, least squares fit, Gaussian process regression, kernel regression, nonparametric multiplicative regression (NPMR), regression trees, local regression, semiparametric regression, isotonic regression, multivariate adaptive regression splines (MARS), logistic regression, robust regression, polynomial regression, stepwise regression, ridge regression, lasso regression, elasticnet regression, principal component analysis (PCA), singular value decomposition, fuzzy measure theory, Borel measure, Harr measure, risk-neutral measure, Lebesgue measure, group method of data handling (GMDH), Naive Bayes classifiers, k-nearest neighbors algorithm (k-NN), support vector machines (SVMs), neural networks, support vector machines, classification and regression trees (CART), random forest, gradient boosting, or generalized linear model (GLM) technique; [0169] The result and/or iterative process may comprise using a learning algorithm. The learning algorithm may comprise neural networks, or machine learning. The learning algorithm may comprise pattern recognition. The learning algorithm may comprise artificial intelligence, data miming, computational statistics, mathematical optimization, predictive analytics, discrete calculus, or differential geometry. The learning algorithms may comprise supervised learning, reinforcement learning, unsupervised learning, semi-supervised learning. The learning algorithm may comprise bias-variance decomposition. The learning algorithm may comprise decision tree learning, associated rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or genetic algorithms; wherein deep learning with a neural network is considered a deep neural network).  

In regards to Claim 5, Lappas discloses “The method of claim 1, wherein the predicting an anomaly during the AM build process comprises predicting the anomaly during the AM build process using a Deep Neural Network (DNN)” ([0042] In some embodiments, the comparison employs performing at least one of: linear regression, least squares fit, Gaussian process regression, kernel regression, nonparametric multiplicative regression (NPMR), regression trees, local regression, semiparametric regression, isotonic regression, multivariate adaptive regression splines (MARS), logistic regression, robust regression, polynomial regression, stepwise regression, ridge regression, lasso regression, elasticnet regression, principal component analysis (PCA), singular value decomposition, fuzzy measure theory, Borel measure, Harr measure, risk-neutral measure, Lebesgue measure, group method of data handling (GMDH), Naive Bayes classifiers, k-nearest neighbors algorithm (k-NN), support vector machines (SVMs), neural networks, support vector machines, classification and regression trees (CART), random forest, gradient boosting, or generalized linear model (GLM) technique; [0169] The result and/or iterative process may comprise using a learning algorithm. The learning algorithm may comprise neural networks, or machine learning. The learning algorithm may comprise pattern recognition. The learning algorithm may comprise artificial intelligence, data miming, computational statistics, mathematical optimization, predictive analytics, discrete calculus, or differential geometry. The learning algorithms may comprise supervised learning, reinforcement learning, unsupervised learning, semi-supervised learning. The learning algorithm may comprise bias-variance decomposition. The learning algorithm may comprise decision tree learning, associated rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or genetic algorithms; wherein deep learning with a neural network is considered a deep neural network; [0260] This process (e.g., 1716, 1706, 1704, 1708) can be iteratively repeated and used to continually adjust (e.g., improve) the physics model (e.g., 1716). This iterative process can be referred to as a “learning module”. The learning module can be used to “teach” the physics model. The teaching may comprise an inelastic response of the 3D object to the forming process, as provided by the empirically collected data. [0263] In some embodiments, the learning module is used to adjust the physics model (or any component thereof, and/or geometric model) over a lifetime of the forming system (e.g., 3D printing system). In some embodiments, the learning module is used to adjust the physics model (or any component thereof, and/or associated corrected geometric model) over a period of a forming operation (e.g., in real time); [0264] In some embodiments, the learning module is used to calibrate one or more systems for forming objects. The calibration can be of one or more (i) hardware component, (ii) software component, (iii) forming procedure, or (iv) any combination thereof. For example, the learning module can be used to: (1) identify system mismatches and/or errors and accordingly adjust one or more components of the system (e.g., comprising hardware or software); (2) identify system mismatches and/or errors and adjust the physics model to compensate accordingly for mismatches and/or errors in one or more components of the system;).

In regards to Claim 7, Lappas discloses “The method of claim 1, wherein the ICME model output data is predicted from an ICME model that includes as inputs laser power, laser speed, hatch spacing, and laser motion on top of a powder bed” ([0142] The result may aid to generate and/or alter 3D forming (e.g., printing) instructions. The forming (e.g., printing) instructions may comprise the geometry of a desired 3D object and optionally an alteration (e.g., a change) thereof. The alteration may be a geometric alteration. The alteration may comprise a corrective alteration (e.g., corrective deviation, corrective deformation, or object pre-correction). The forming (e.g., printing) instructions may comprise altering one or more process parameters of the 3D printing. For example, the forming (e.g., printing) instructions may comprise controlling one or more energy beam characteristics (e.g., power density, path, and/or hatching), which can individually or collectively be altered. In some embodiments, the energy beam path used during one or more forming operations for forming an object....a power density of the energy beam (e.g., laser beam) can be modified (e.g., decreased or increased) as the energy beam transforms a pre-transformed material of a region to a transformed material. [0222] One or more position sensors (e.g., height sensors) can measure the height of the material bed relative to the substrate. The position sensor can be optical sensor. The position sensor can determine a distance between one or more energy beams (e.g., a laser or an electron beam.) and a surface of the material (e.g., powder). The one or more sensors may be connected to a control system (e.g., to a processor, to a computer)).

In regards to Claim 8, Lappas discloses “The method of claim 1, wherein predicting the anomaly comprises predicting the anomaly during the AM build process of the component using an anomaly detection model that is configured to predict the anomaly based on a departure from nominal of the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component output from the material property prediction model” ([0238] An expected mechanical deformation (e.g., mechanical component of a thermo-mechanical model) can be calculated by finding the function x=Φ(t, X) using the following Equation 4, such that: ∇.sub.x.Math.P(t, X)=0; [0239] where P=P(t, X) is a stress tensor. The stress tensor can be the first Piola-Kirchhoff stress tensor. Equivalent forms of the above equation can comprise a different stress tensor. The different stress tensor may be a Cauchy, Nominal, Piola, second Piola-Kirchhoff, or Biot stress tensor. Equation 4 can assume inertial terms are negligible (e.g., quasistatic approximation of the momentum equation). The constitutive model for the material can be calculated and using the following Equation 5: S=C: ε.sub.el; [0240] where S=F.sup.−1P is the same or another stress tensor, e.g., the second Piola-Kirchhoff stress tensor; C is the elastic 4-tensor of the material, and ε.sub.el is the elastic strain tensor. [0241] The deformation may be caused by a material reaction to external loads, body forces (e.g., gravity), changes in temperature, chemical content, chemical reaction, or any combination thereof).

In regards to Claim 16, Lappas discloses “A material property prediction module configured to predict an anomaly in an Additive Manufacturing (AM) process, the material property prediction module comprising one or more processors configured by programming instructions in computer readable media, the material property prediction module configured to: receive sensor data during the build of a metallic component using the AM process;” ([0004] 3D printing can generate custom parts. A variety of materials can be used in a 3D printing process including elemental metal, metal alloy, ceramic, elemental carbon, or polymeric material. In some 3D printing processes (e.g., additive manufacturing), a first layer of hardened material is formed (e.g., by welding powder), and thereafter successive layers of hardened material are added one by one, wherein each new layer of hardened material is added on a pre-formed layer of hardened material, until the entire designed three-dimensional structure (3D object) is layer-wise materialized. [0013]In some embodiments, the 3D printer comprises an energy beam (e.g., laser or electron-beam). In some embodiments, the 3D printer comprises a layer dispensing mechanism. In some embodiments, the 3D printer is configured to accommodate a material bed. In some embodiments, the 3D printing comprises a platform that is configured to support the 3D object. In some embodiments, the 3D printer is an additive 3D printer.... In some embodiments, the system further comprises a sensor that senses at least one characteristic of the one or more markers. In some embodiments, the sensor comprises a temperature or metrology (e.g., height) sensor. In some embodiments, the characteristic is a metrological characteristic; [0136] In some embodiments, the 3D object(s) is/are formed using one or more 3D printing processes. In one embodiment, the process of 3D printing comprises additive manufacturing. Three-dimensional printing may comprise depositing a first (e.g., substantially planar (e.g., planar)) layer of pre-transformed material to form a material bed; directing an energy beam towards a first portion of the first layer of pre-transformed material to form a first transformed material according to a first slice in a model (e.g., a computer model (e.g., geometric model)) of a three-dimensional object. In some embodiments, the three-dimensional printing comprises using one or more laser engineered net shaping, direct metal deposition, and laser consolidation techniques) “receive ICME (Integrated Computational Materials Engineering) model output data for building the component” ([0021] In another aspect (e.g., that can be related to the one above), a method for forming a three-dimensional object comprises: (a) (optionally) forming a test object using a geometric model of the three-dimensional object, and one or more model markers disposed on and/or in the geometric model of the three-dimensional object, the test object having one or more physical markers that correspond to the one or more model markers; and (b) comparing (e.g., locations, dimensions, and/or material properties of) the one or more model markers with (e.g., locations, dimensions, and/or material properties of) the one or more physical markers... In some embodiments, the comparing is of location, shape, volume, fundamental length scale, and/or a material property...In some embodiments, (b) comprises performing a data analysis. In some embodiments, the data analysis comprises at least one of: linear regression, least squares fit, Gaussian process regression, kernel regression, nonparametric multiplicative regression (NPMR), regression trees, local regression, semiparametric regression, isotonic regression, multivariate adaptive regression splines (MARS), logistic regression, robust regression, polynomial regression, stepwise regression, ridge regression, lasso regression, elasticnet regression, principal component analysis (PCA), singular value decomposition, fuzzy measure theory, Borel measure, Han measure, risk-neutral measure, Lebesgue measure, group method of data handling (GMDH), Naive Bayes classifiers, k-nearest neighbors algorithm (k-NN), support vector machines (SVMs), neural networks, support vector machines, classification and regression trees (CART), random forest, gradient boosting, or generalized linear model (GLM) technique; [0259] a geometric model of an object can be (e.g., iteratively) improved by using a combination of empirically collected data (from an empirical process (e.g., FIG. 13)) and calculated data (from a simulated process (e.g., FIG. 14)). FIG. 17 shows flowchart 1700 indicating an example process based on a combination of an empirical process and a simulated process, in accordance with some embodiments. A geometric model of the requested object (e.g., 1702) (e.g., FIG. 33A, 3300, or FIG. 19A, 1900) can be obtained, using methods such as described herein. Data can be collected using an empirical process (e.g., 1704), e.g., as described herein. In some embodiments, the empirical process involves using markers (model markers (e.g., FIG. 19B, 1902) and/or physical markers (e.g., FIG. 33C, 3322, or FIG. 20A, 2002). Data can also be collected using a simulated process (e.g., 1706), e.g., as described herein. In some embodiments, the simulated process involves using a physics model and performing physics based simulation (e.g., thermo-plastic deformation simulation, elastic deformation simulation) “estimate one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a material property prediction model trained using machine learning techniques using sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component to estimate the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component;” ([0022] the method further comprises generating a physics model that employs an estimated change of at least one characteristic of the three-dimensional object resulting from the forming. In some embodiments, the method further comprises forming a simulated object employing the physics model. [0030] the three-dimensional object generation operation comprises additively or substantively generating the three-dimensional object. In some embodiments, one or more of the modes materialize as a result from an elastic response to inelastic forcing during the generating of the three-dimensional object. In some embodiments, the physics model comprises an inelastic strain or elastic strain component. In some embodiments, the physics model comprises an inelastic stress or elastic stress component. In some embodiments, the physics model comprises a nonlinear stress/strain component. In some embodiments, the physics model comprises calculation of a total stress/strain in the three-dimensional object following the generating of the three-dimensional object. In some embodiments, the physics model comprises calculation of an inelastic stress/strain in the three-dimensional object following the generating of the three-dimensional object; [0039] In some embodiments, adjusting the physics model is continuous. In some embodiments, the adjusting in operation (c) is a learning module. In some embodiments, the learning module comprises an inelastic response to generating the three-dimensional object. In some embodiments, the learning module comprises a learning algorithm; [0163] Once an object (e.g., test object) is formed, the object can be analyzed to determine the locations of the physical markers in/on the object. The analytical methods may comprise using any suitable sensing (e.g., imaging) apparatus. The analytical method may monitor the markers statically and/or dynamically (e.g., in real time during forming process (e.g., 3D printing)). At times, the dynamic monitoring can take place when the analytical system and/or apparatus is integrated within the system used to form the object (e.g., 3D printer). Dynamic monitoring may refer to on-line monitoring during the forming process (e.g., 3D printing). In some embodiments, static monitoring refers to inspection of the partial and/or complete marked 3D object subsequent to the forming (e.g., printing) [0169] The learning algorithm may comprise neural networks, or machine learning. The learning algorithm may comprise pattern recognition. The learning algorithm may comprise artificial intelligence, data miming, computational statistics, mathematical optimization, predictive analytics, discrete calculus, or differential geometry. The learning algorithms may comprise supervised learning, reinforcement learning, unsupervised learning, semi-supervised learning. The learning algorithm may comprise bias-variance decomposition. The learning algorithm may comprise decision tree learning, associated rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or genetic algorithms (e.g., evolutional algorithm); [0263] The learning module can optionally be used to adjust the physics model (e.g., and/or the physics simulation, and/or the geometric model) over any suitable time scale. For example, in some embodiments, the learning module is used to adjust the geometric model over a period of forming (e.g., sequentially or in parallel) multiple objects (e.g., test objects or requested objects). The geometric model can be adjusted after forming any suitable number of objects (e.g., 2, 5, 10, 50, 100, 500, 1000, 10,000, 1,000,000, etc.)) “and predict an anomaly during the AM process based on the estimated one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of the at least portion of the metallic component” ([0036] In some embodiments, the learning module comprises a learning algorithm. In some embodiments, the method further comprises operation (d) generating the three-dimensional object using program (e.g., computer) instruction employing the adjusted physics model. In some embodiments, the generated three-dimensional object is a requested three-dimensional object. In some embodiments, the comparison employs comparing at least one predicted deformation of the simulated object with at least one deformation of the test object [0269] One or more prominent modes of the object can be identified (e.g., 2802) considering (e.g., based on) a geometric model of the object. In some embodiments, the one or more prominent modes can be identified (e.g., 2804) during a forming operation (e.g., in real time and/or in situ). The geometric model can be generated using any suitable method (e.g., CAD rendered, imaging of a test object, etc.). The one or more prominent modes can correspond to one or more thermo-mechanical prominent modes...the prominent modes correspond to modes that achieve thermo-mechanical equilibrium within a predetermined threshold. In some embodiments, the prominent modes correspond to modes having an associated energy within a predetermined threshold. In some embodiments, the modes (and prominent modes) correspond to predicted mechanical deformation of the object. In some embodiments, the modes (and prominent modes) correspond to predicted elastic deformation (e.g., nonlinear elastic deformation) of the object. In some embodiments, the modes (and prominent modes) correspond to predicted inelastic deformation (e.g., plastic deformation) of the object. In some embodiments, the one or more prominent modes can constitute a filter bank. The one or more prominent modes can be compared to the object (or geometric model of the object) (e.g., 2804). Comparing can include performing a regression analysis, e.g., as described herein. In some embodiments, comparing the one or more prominent modes with the object (or geometric model of the object) (e.g., 2804) is done during a forming operation (e.g., in real time and/or in situ); [0264] The physical model may be utilized to identify and/or calibrate a faulty forming process, a faulty forming systems, or any combination thereof. [0265] The processes described herein (e.g., the empirical process and/or the simulated process) may be utilized to differentiate between a forming system category, a forming system brand, a forming system manufacturing batch, a forming process, between singular forming systems, or any suitable combination thereof. The modules described herein may be utilized to identify and/or calibrate a faulty forming process, a faulty forming systems, or any suitable combination thereof; wherein a deformation is an anomaly).

In regards to Claim 17, Lappas discloses “The material property prediction module of claim 16, wherein the ICME model output data is predicted from an ICME model that includes as inputs laser power, laser speed, hatch spacing, and laser motion on top of a powder bed” ([0142] The result may aid to generate and/or alter 3D forming (e.g., printing) instructions. The forming (e.g., printing) instructions may comprise the geometry of a desired 3D object and optionally an alteration (e.g., a change) thereof. The alteration may be a geometric alteration. The alteration may comprise a corrective alteration (e.g., corrective deviation, corrective deformation, or object pre-correction). The forming (e.g., printing) instructions may comprise altering one or more process parameters of the 3D printing. For example, the forming (e.g., printing) instructions may comprise controlling one or more energy beam characteristics (e.g., power density, path, and/or hatching), which can individually or collectively be altered. In some embodiments, the energy beam path used during one or more forming operations for forming an object....a power density of the energy beam (e.g., laser beam) can be modified (e.g., decreased or increased) as the energy beam transforms a pre-transformed material of a region to a transformed material. [0222] One or more position sensors (e.g., height sensors) can measure the height of the material bed relative to the substrate. The position sensor can be optical sensor. The position sensor can determine a distance between one or more energy beams (e.g., a laser or an electron beam.) and a surface of the material (e.g., powder). The one or more sensors may be connected to a control system (e.g., to a processor, to a computer)).

In regards to Claim 18, Lappas discloses “The material property prediction module of claim 16, wherein the material property prediction model comprises a Deep Neural Network (DNN)” ([0042] In some embodiments, the comparison employs performing at least one of: linear regression, least squares fit, Gaussian process regression, kernel regression, nonparametric multiplicative regression (NPMR), regression trees, local regression, semiparametric regression, isotonic regression, multivariate adaptive regression splines (MARS), logistic regression, robust regression, polynomial regression, stepwise regression, ridge regression, lasso regression, elasticnet regression, principal component analysis (PCA), singular value decomposition, fuzzy measure theory, Borel measure, Harr measure, risk-neutral measure, Lebesgue measure, group method of data handling (GMDH), Naive Bayes classifiers, k-nearest neighbors algorithm (k-NN), support vector machines (SVMs), neural networks, support vector machines, classification and regression trees (CART), random forest, gradient boosting, or generalized linear model (GLM) technique; [0169] The result and/or iterative process may comprise using a learning algorithm. The learning algorithm may comprise neural networks, or machine learning. The learning algorithm may comprise pattern recognition. The learning algorithm may comprise artificial intelligence, data miming, computational statistics, mathematical optimization, predictive analytics, discrete calculus, or differential geometry. The learning algorithms may comprise supervised learning, reinforcement learning, unsupervised learning, semi-supervised learning. The learning algorithm may comprise bias-variance decomposition. The learning algorithm may comprise decision tree learning, associated rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or genetic algorithms; wherein deep learning with a neural network is considered a deep neural network).  

In regards to Claim 19, Lappas discloses “The material property prediction module of claim 18, wherein the DNN is further trained to predict the anomaly during the AM build process of the component” ([0042] In some embodiments, the comparison employs performing at least one of: linear regression, least squares fit, Gaussian process regression, kernel regression, nonparametric multiplicative regression (NPMR), regression trees, local regression, semiparametric regression, isotonic regression, multivariate adaptive regression splines (MARS), logistic regression, robust regression, polynomial regression, stepwise regression, ridge regression, lasso regression, elasticnet regression, principal component analysis (PCA), singular value decomposition, fuzzy measure theory, Borel measure, Harr measure, risk-neutral measure, Lebesgue measure, group method of data handling (GMDH), Naive Bayes classifiers, k-nearest neighbors algorithm (k-NN), support vector machines (SVMs), neural networks, support vector machines, classification and regression trees (CART), random forest, gradient boosting, or generalized linear model (GLM) technique; [0169] The result and/or iterative process may comprise using a learning algorithm. The learning algorithm may comprise neural networks, or machine learning. The learning algorithm may comprise pattern recognition. The learning algorithm may comprise artificial intelligence, data miming, computational statistics, mathematical optimization, predictive analytics, discrete calculus, or differential geometry. The learning algorithms may comprise supervised learning, reinforcement learning, unsupervised learning, semi-supervised learning. The learning algorithm may comprise bias-variance decomposition. The learning algorithm may comprise decision tree learning, associated rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or genetic algorithms; wherein deep learning with a neural network is considered a deep neural network; [0260] This process (e.g., 1716, 1706, 1704, 1708) can be iteratively repeated and used to continually adjust (e.g., improve) the physics model (e.g., 1716). This iterative process can be referred to as a “learning module”. The learning module can be used to “teach” the physics model. The teaching may comprise an inelastic response of the 3D object to the forming process, as provided by the empirically collected data. [0263] In some embodiments, the learning module is used to adjust the physics model (or any component thereof, and/or geometric model) over a lifetime of the forming system (e.g., 3D printing system). In some embodiments, the learning module is used to adjust the physics model (or any component thereof, and/or associated corrected geometric model) over a period of a forming operation (e.g., in real time); [0264] In some embodiments, the learning module is used to calibrate one or more systems for forming objects. The calibration can be of one or more (i) hardware component, (ii) software component, (iii) forming procedure, or (iv) any combination thereof. For example, the learning module can be used to: (1) identify system mismatches and/or errors and accordingly adjust one or more components of the system (e.g., comprising hardware or software); (2) identify system mismatches and/or errors and adjust the physics model to compensate accordingly for mismatches and/or errors in one or more components of the system;).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lappas as applied to claim 3 above, and further in view of Anand et al. (US 20170372480, hereinafter Anand).

In regards to Claim 4, Lappas teaches the method for predicting an anomaly in a metal additive manufacturing process as incorporated by claim 3 above.
Lappas further teaches “The method of claim 3, further comprising training the DNN wherein training the DNN comprises: collecting training data comprising sensor data from the build of a second component, ICME model output data for the build of the second component, and post-build inspection data of the second component;” ([0013]  the system further comprises a sensor that senses at least one characteristic of the one or more markers. In some embodiments, the sensor comprises a temperature or metrology (e.g., height) sensor. In some embodiments, the characteristic is a metrological characteristic; [0022] the method further comprises generating a physics model that employs an estimated change of at least one characteristic of the three-dimensional object resulting from the forming. In some embodiments, the method further comprises forming a simulated object employing the physics model. [0030] the three-dimensional object generation operation comprises additively or substantively generating the three-dimensional object. In some embodiments, one or more of the modes materialize as a result from an elastic response to inelastic forcing during the generating of the three-dimensional object. In some embodiments, the physics model comprises an inelastic strain or elastic strain component. In some embodiments, the physics model comprises an inelastic stress or elastic stress component. In some embodiments, the physics model comprises a nonlinear stress/strain component. In some embodiments, the physics model comprises calculation of a total stress/strain in the three-dimensional object following the generating of the three-dimensional object. In some embodiments, the physics model comprises calculation of an inelastic stress/strain in the three-dimensional object following the generating of the three-dimensional object; [0039] In some embodiments, adjusting the physics model is continuous. In some embodiments, the adjusting in operation (c) is a learning module. In some embodiments, the learning module comprises an inelastic response to generating the three-dimensional object. In some embodiments, the learning module comprises a learning algorithm; [0163] Once an object (e.g., test object) is formed, the object can be analyzed to determine the locations of the physical markers in/on the object. The analytical methods may comprise using any suitable sensing (e.g., imaging) apparatus. The analytical method may monitor the markers statically and/or dynamically (e.g., in real time during forming process (e.g., 3D printing)). At times, the dynamic monitoring can take place when the analytical system and/or apparatus is integrated within the system used to form the object (e.g., 3D printer). Dynamic monitoring may refer to on-line monitoring during the forming process (e.g., 3D printing). In some embodiments, static monitoring refers to inspection of the partial and/or complete marked 3D object subsequent to the forming (e.g., printing) [0169] The learning algorithm may comprise neural networks, or machine learning. The learning algorithm may comprise pattern recognition. The learning algorithm may comprise artificial intelligence, data miming, computational statistics, mathematical optimization, predictive analytics, discrete calculus, or differential geometry. The learning algorithms may comprise supervised learning, reinforcement learning, unsupervised learning, semi-supervised learning. The learning algorithm may comprise bias-variance decomposition. The learning algorithm may comprise decision tree learning, associated rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or genetic algorithms (e.g., evolutional algorithm); [0263] The learning module can optionally be used to adjust the physics model (e.g., and/or the physics simulation, and/or the geometric model) over any suitable time scale. For example, in some embodiments, the learning module is used to adjust the geometric model over a period of forming (e.g., sequentially or in parallel) multiple objects (e.g., test objects or requested objects). The geometric model can be adjusted after forming any suitable number of objects (e.g., 2, 5, 10, 50, 100, 500, 1000, 10,000, 1,000,000, etc.)).
Lappas fails to teach “and computing and correcting a neural network model based on an error estimator metric to determine a final weight for each node in the neural network model” ([0233] This may be accomplished by back propagating the errors from the output layer to the hidden layers while making the required adjustments to the inter -node weights at the same time. It also combines the ANN training together with an optimization routine such as the steepest descent method (Arfken, 1985) to speed up the convergence of the network output towards the optimal solution).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that trains a neural network using sensor data, ICME model data and inspection data from the creation of a second component as taught by Lappas, with the neural network model that gets trained based on error metrics for determining the weighting of nodes in a neural network model as taught by Anand because this is what a person having ordinary skill in the art would understand what training means as it applied to training a neural network.  In other words, this is an inherent property of trained neural networks because that is what training a neural networks means to a person having ordinary skill in the art, to present training data that adjusts the node weights that best fit the neural network to the training data so a trained neural network is realized by determining the weights of the nodes of the neural network that offer the best predictive nature corresponding to the training data.  Because Lappas teaches that a neural network is one form of estimator model utilized, and that training the neural network is performed in a deep neural network using the type of data specified for a second component, it is considered an inherent feature of Lappas by using the back-propagating errors method of Anand.  

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lappas as applied to claims 1 and 16 above, and further in view of Mehr et al. (US 20180341248, hereinafter Mehr).

In regards to Claim 6, Lappas teaches the method for predicting an anomaly in a metal additive manufacturing process as incorporated by claim 1 above.
Lappas teaches a method for estimating stresses in a metal additive manufacturing process using a deep neural network that can predict when stresses will exceed a threshold to predict an anomaly, as incorporated above in claim 1.
Lappas fails to teach “The method of claim 1, wherein the estimating one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component comprises estimating the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a plurality of Deep Neural Networks (DNNs) wherein each DNN of the plurality of DNNs is configured to estimate using the received sensor data and the received ICME model output data a unique one of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component”.
Mehr teaches “The method of claim 1, wherein the estimating one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component comprises estimating the one or more of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component using a plurality of Deep Neural Networks (DNNs) wherein each DNN of the plurality of DNNs is configured to estimate using the received sensor data and the received ICME model output data a unique one of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component” ([0030] In some embodiments, process characterization data may be incorporated into the training data set used by the machine learning algorithm that enables automated classification of object defects; [0156] the output value(s) (e.g., a set of predicted adjustments to process control parameter settings) that the ANN computes are consistent with the examples included in the training data set. The parameters may be obtained from a back propagation neural network training process that may or may not be performed using the same hardware as that used for automated object defect classification or adaptive, real-time deposition process control; [0157] Other specific types of deep machine learning algorithms, e.g., convolutional neural networks (CNNs) (e.g., for the processing of image data from machine vision systems) may also be used by the disclosed methods and systems. CNN are commonly composed of layers of different types: convolution, pooling, upscaling, and fully-connected node layers. In some cases, an activation function such as rectified linear unit may be used in some of the layers. In a CNN architecture, there can be one or more layers for each type of operation performed. A CNN architecture may comprise any number of layers in total, and any number of layers for the different types of operations performed; wherein because Mehr uses an ANN for both object defect classification and real-time deposition process control, each of which can be considered a unique material property; [0177] FIG. 15 provides a schematic illustration of the expected outcome for an unsupervised machine learning process for classification of object defects. One or more automated inspection tools, e.g., machine vision systems coupled with automated image processing algorithms, are used to monitor and measure feature dimensions, angles, surface finishes, and/or other properties of fabricated parts both in-process and post-build. Defects may be identified, e.g., by removing noise from the inspection data and subtracting a reference data set (e.g., a reference image of a defect-free part in the case that machine vision tools are being utilized for inspection), and classified using an unsupervised machine learning algorithm such as cluster analysis or an artificial neural network, to classify individual objects as either meeting or failing to meet a specified set of decision criteria (e.g., a decision boundary) in the feature space in which defects are being monitored).  Mehr teaches that other defects, such as when crack/pore defects arise, strength of the product, and surface finish (roughness) are predicted using different neural networks.  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that predicts when stress anomalies occur in a metallic additive manufacturing process using a neural network, to also include a neural network for predicting strength, porosity size and distribution, and surface finish as taught by Mehr because by using unique neural networks for each predicted anomaly type it would gain the added benefit of being able to predict anomalies of different types that can affect the final production quality of the metal printed product.  Furthermore, a person having ordinary skill in the art would understand that using a unique/different neural network for each material property, as opposed to a single neural network with different output nodes for each material property are functionally identical, and a mere matter of design choice for how the neural network is modeled.  It is well-known by a person having ordinary skill in the art of artificial intelligence that the choice of how many input nodes, output nodes, and hidden layers are common questions answered through empirical evidence showing which neural network best predicts the presence of anomalies using the same training data set.  Any individual output node for a neural network would have the same inherent weighting and activation function whether that output node is a single output node or one of a plurality of output nodes when trained with the same training data.  It is therefore obvious to create a unique neural network for each anomaly type as opposed to a single neural network that has outputs for each anomaly type because it is a mere design choice.  By combining these elements, it can be considered taking the known system that predicts an anomaly for a stress of an additively manufactured printed product, and improving it by implementing additional neural networks that predict strength, surface finish and porosity size and distribution in a known way to achieve predictable results.

In regards to Claim 20, Lappas teaches the module for predicting an anomaly in a metal additive manufacturing process as incorporated by claim 16 above.
Lappas teaches a method for estimating stresses in a metal additive manufacturing process using a deep neural network that can predict when stresses will exceed a threshold to predict an anomaly, as incorporated above in claim 16.
Lappas fails to teach “The material property prediction module of claim 16, wherein the material property prediction model comprises a plurality of Deep Neural Networks (DNNs), wherein each DNN of the plurality of DNNs is configured to estimate using the received sensor data and the received ICME model output data a unique one of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component”.
Mehr teaches “The material property prediction module of claim 16, wherein the material property prediction model comprises a plurality of Deep Neural Networks (DNNs), wherein each DNN of the plurality of DNNs is configured to estimate using the received sensor data and the received ICME model output data a unique one of porosity size, porosity distribution, surface roughness, residual stresses, or strength of at least a portion of the metallic component” ([0030] In some embodiments, process characterization data may be incorporated into the training data set used by the machine learning algorithm that enables automated classification of object defects; [0156] the output value(s) (e.g., a set of predicted adjustments to process control parameter settings) that the ANN computes are consistent with the examples included in the training data set. The parameters may be obtained from a back propagation neural network training process that may or may not be performed using the same hardware as that used for automated object defect classification or adaptive, real-time deposition process control; [0157] Other specific types of deep machine learning algorithms, e.g., convolutional neural networks (CNNs) (e.g., for the processing of image data from machine vision systems) may also be used by the disclosed methods and systems. CNN are commonly composed of layers of different types: convolution, pooling, upscaling, and fully-connected node layers. In some cases, an activation function such as rectified linear unit may be used in some of the layers. In a CNN architecture, there can be one or more layers for each type of operation performed. A CNN architecture may comprise any number of layers in total, and any number of layers for the different types of operations performed; wherein because Mehr uses an ANN for both object defect classification and real-time deposition process control, each of which can be considered a unique material property; [0177] FIG. 15 provides a schematic illustration of the expected outcome for an unsupervised machine learning process for classification of object defects. One or more automated inspection tools, e.g., machine vision systems coupled with automated image processing algorithms, are used to monitor and measure feature dimensions, angles, surface finishes, and/or other properties of fabricated parts both in-process and post-build. Defects may be identified, e.g., by removing noise from the inspection data and subtracting a reference data set (e.g., a reference image of a defect-free part in the case that machine vision tools are being utilized for inspection), and classified using an unsupervised machine learning algorithm such as cluster analysis or an artificial neural network, to classify individual objects as either meeting or failing to meet a specified set of decision criteria (e.g., a decision boundary) in the feature space in which defects are being monitored).  Mehr teaches that other defects, such as when crack/pore defects arise, strength of the product, and surface finish (roughness) are predicted using different neural networks.  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that predicts when stress anomalies occur in a metallic additive manufacturing process using a neural network, to also include a neural network for predicting strength, porosity size and distribution, and surface finish as taught by Mehr because by using unique neural networks for each predicted anomaly type it would gain the added benefit of being able to predict anomalies of different types that can affect the final production quality of the metal printed product.  Furthermore, a person having ordinary skill in the art would understand that using a unique/different neural network for each material property, as opposed to a single neural network with different output nodes for each material property are functionally identical, and a mere matter of design choice for how the neural network is modeled.  It is well-known by a person having ordinary skill in the art of artificial intelligence that the choice of how many input nodes, output nodes, and hidden layers are common questions answered through empirical evidence showing which neural network architecture best predicts the presence of anomalies using the same training data set.  Any individual output node for a neural network would have the same inherent weighting and activation function whether that output node is a single output node or one of a plurality of output nodes when trained with the same training data and having the same input and hidden layers.  It is therefore obvious to create a unique neural network for each anomaly type as opposed to a single neural network that has outputs for each anomaly type because it is a mere design choice.  By combining these elements, it can be considered taking the known system that predicts an anomaly for a stress of an additively manufactured printed product, and improving it by implementing additional neural networks that predict strength, surface finish and porosity size and distribution in a known way to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116